Case 1:21-cr-00268-CJN Document 20 Filed 03/31/21 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA

Vv.

+ JEFFREY MCKELLOP,

Defendant.

CRIMINAL NO.
MAGISTRATE NO. 21-MJ-307

VIOLATIONS:

18 U.S.C. § 111(a)(1)

(Assaulting, Resisting, or Impeding
Certain Officers)

18 U.S.C. §§ 111(a)(1) and (b)
(Assaulting, Resisting, or Impeding
Certain Officers Using a Dangerous
Weapon, Inflicting Bodily Injury)

18 U.S.C. §§ 111(a)(1) and (b)
(Assaulting, Resisting, or Impeding
Certain Officers Using a Dangerous .
Weapon)

18 U.S.C. § 231(a)(3)

(Civil Disorder)

18 U.S.C. § 1752(a)(1) and (b)(1)(A)
(Entering and Remaining in a Restricted
Building or Grounds with a Deadly or
Dangerous Weapon)

18 U.S.C. § 1752(a)(2) and (b)(1)(A)
(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds with a
Deadly or Dangerous Weapon)

18 U.S.C. § 1752(a)(4) and (b)(1)(A)
(Engaging in Physical Violence in a
Restricted Building or Grounds with a
Deadly or Dangerous Weapon)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in a Capitol Building)
40 U.S.C. § 5104(e)(2)(F)

(Act of Physical Violence in the Capitol
Grounds or Buildings)

INDICTMENT

The Grand Jury charges that:
Case 1:21-cr-00268-CJN Document 20 Filed 03/31/21 Page 2 of 6

COUNT ONE

On or about January 6, 2021, within the District of Columbia, JEFFREY MCKELLOP
did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee
of the United States, and of any branch of the United States Government (including any member
of the uniformed services), and any person assisting such an officer and employee, that is, K.M.,
an officer from the Metropolitan Police Department, while such person was engaged in and on
account of the performance of official duties, and where the acts in violation of this section involve
physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT TWO

On or about January 6, 2021, within the District of Columbia, JEFFREY MCKELLOP
did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee
of the United States, and of any branch of the United States Government (including any member
of the uniformed services), and any person assisting such an officer and employee, that is, officers
from the Metropolitan Police Department, while such person was engaged in and on account of
the performance of official duties, that is, by throwing an object at a line of officers, and where the
acts in violation of this section involve physical contact with the victim and the intent to commit
another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT THREE
On or about January 6, 2021, within the District of Columbia, JEFFREY MCKELLOP

did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee
Case 1:21-cr-00268-CJN Document 20 Filed 03/31/21 Page 3 of 6

of the United States, and of any branch of the United States Government (including any member
of the uniformed services), and any person assisting such an officer and employee, that is, K.K.,
an officer from the Metropolitan Police Department, while such person was engaged in and on
account of the performance of official duties, and where the acts in violation of this section involve
physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT FOUR

On or about January 6, 2021, within the District of Columbia, JEFFREY MCKELLOP
did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee
of the United States, and of any branch of the United States Government (including any member
of the uniformed services), and any person assisting such an officer and employee, that is, H.L.,
an officer from the Metropolitan Police Department, while sack person was engaged in and on
account of the performance of official duties, and where the acts in violation of this section involve
physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, JEFFREY MCKELLOP
using a deadly or dangerous weapon, that is, a flagpole, did forcibly assault, resist, oppose, impede,
intimidate, and interfere with, and inflict bodily injury on, an officer and employee of the United
States, and of any branch of the United States Government (including any member of the
uniformed services), and any person assisting such an officer and employee, that is, D.A., an

officer from the Metropolitan Police Department, while such officer or employee was engaged in
Case 1:21-cr-00268-CJN Document 20 Filed 03/31/21 Page 4 of 6

or on account of the performance of official duties, and where the acts in violation of this section
involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon,
Inflicting Bodily Injury, in violation of Title 18, United States Code, Sections 111(a)(1)
and (b))

COUNT SIX

On or about January 6, 2021, within the District of Columbia, JEFFREY MCKELLOP
using a deadly or dangerous weapon, that is, a flagpole, did forcibly assault, resist, oppose, impede,
intimidate, and interfere with, an officer and employee of the United States, and of any branch of
the United States Government (including any member of the uniformed services), and any person
assisting such an officer and employee, that is, D.A. and other officers of the Metropolitan Police
Department, while such officer or employee was engaged in or on account of the performance of
official duties, and where the acts in violation of this section involve physical contact with the
victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 111(a)(1) and (b))

COUNT SEVEN
On or about January 6, 2021, within the District of Columbia, JEFFREY MCKELLOP
committed and attempted to commit an act to obstruct, impede, and interfere with a law
enforcement officer, that is, Officers D.A., K.M., K.K., and H.L. from the Metropolitan Police
Department, and other Metropolitan Police Department officers, lawfully engaged in the lawful
performance of his/her official duties incident to and during the commission of a civil disorder,
and the civil disorder obstructed, delayed, and adversely affected the conduct and performance of

a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))
Case 1:21-cr-00268-CJN Document 20 Filed 03/31/21 Page 5 of 6

COUNT EIGHT
On or about January 6, 2021, within the District of Columbia, JEFFREY MCKELLOP
did unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any
posted, cordoned-off, and otherwise restricted area within the United States Capitol and its
grounds, where the Vice President and Vice President-elect were temporarily visiting, without
lawful authority to do so, and, during and in relation to the offense, did use and carry a deadly and
dangerous weapon, that is, a flagpole.

(Entering and Remaining in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(1) and

(b))(A))
COUNT NINE

On or about January 6, 2021, within the District of Columbia, JEFFREY MCKELLOP
did knowingly, and with intent to impede and disrupt the orderly conduct of Government business
and official functions, engage in disorderly and disruptive conduct in and within such proximity
to, a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted
area within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions, and, during and in relation to the
offense, did use and carry a deadly and dangerous weapon, that is, a flagpole.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a

Deadly or Dangerous Weapon, in violation of Title 18, United States Code, Section

1752(a)(2) and (b)(1)(A))

COUNT TEN

On or about January 6, 2021, within the District of Columbia, JEFFREY MCKELLOP

did knowingly, engage in any act of physical violence against any person and property in a

restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area

5
Case 1:21-cr-00268-CJN Document 20 Filed 03/31/21 Page 6 of 6

within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, and, during and in relation to the offense, did use and carry a deadly
and dangerous weapon, that is, a flagpole.

(Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(4) and

(b)C)(A))
COUNT ELEVEN
On or about January 6, 2021, within the District of Columbia, JEFFREY MCKELLOP
willfully and knowingly engaged in disorderly and disruptive conduct within the United States
Capitol Grounds and in any of the Capitol Buildings with the intent to impede, disrupt, and disturb
the orderly conduct of a session of Congress and either House of Congress, and the orderly conduct
in that building of a hearing before or any deliberation of, a committee of Congress or either House

of Congress. >

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT TWELVE
On or about January 6, 2021, within the District of Columbia, JEFFREY MCKELLOP
willfully and knowingly engaged in an act of physical violence within the United States Capitol
Grounds and any of the Capitol Buildings.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F))

A TRUE BILL:

hairy D> hls fee Ie FOREPERSON.

Attorney of the United States in
and for the District of Columbia.
